DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose an activation system information transmission method, comprising: receiving, by user equipment (UE), a first system message from a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag is a value tag; detecting, by the UE, whether the scheduling information of the activation system message is locally stored; determining, by the UE according to the activation indication information, whether the function indicated in the activation system message is activated in response to the scheduling information of the activation system message being locally stored; determining, by the UE according to the value tag, that the scheduling information of the activation system message does not changes in response to the function indicated in the activation system message being activated; using, by the UE, the locally stored scheduling information of the activation system message as first scheduling information in response to the scheduling information of the activation system message not changing; and reading, by the UE, the activation system message according to the first scheduling information.
In regard amended claim 13, the prior arts of record do not teach or disclose an apparatus, comprising a memory that stores a program instruction, a processor configured to control execution of the program instruction, and a receiver, wherein: the receiver is configured to receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag is a value tag; the processor is configured to detect, whether the scheduling information of the activation system message is locally stored; determine, according to the activation indication information, whether the function indicated in the activation system message is activated in response to the scheduling information of the activation system message being locally stored; determine, according to the value tag, that the scheduling information of the activation system message does not changes in response to the function indicated in the activation system message being activated; use the locally stored scheduling information of the activation system message as first scheduling information in response to the scheduling information of the activation system message not changing; and the receiver is further configured to read the activation system message according to the first scheduling information.

In regard amended claim 20, the prior art of record do not teach or disclose a computer program product stored in a non-transitory medium, comprising instructions which, when executed by a computer, cause the computer to: receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 11/10/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476